18-23538-rdd         Doc 1125    Filed 12/10/18 Entered 12/10/18 18:24:08          Main Document
                                               Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK



     In re:                                            Return Date: January 9, 2019

     Sears Holdings Corporation, et al.                Chapter 11

     Debtors.                                          Case No. 18-BK-23538 (RDD)

                                                       Jointly Administered




  

 NOTICE OF MOTION BY XL SPECIALTY INSURANCE COMPANY FOR AN ORDER
  (1) FINDING THE AUTOMATIC STAY INAPPLICABLE TO THE ADVANCEMENT
      OF DEFENSE COSTS UNDER A SIDE A D&O INSURANCE POLICY, OR (2)
    ALTERNATIVELY, LIFTING THE STAY UNDER 11 U.S.C. §362(d) TO ALLOW
                  ADVANCEMENT OF SUCH DEFENSE COSTS

              PLEASE TAKE NOTICE, that upon the annexed motion of XL Specialty Insurance

 Company, the undersigned will move the Court, before the Honorable Judge Robert D. Drain,

 Bankruptcy Judge for the United States Bankruptcy Court for the Southern District of New York

 (the “Bankruptcy Court”), at 300 Quarropas Street, White Plains, New York 10601, for an Order

 (1) finding the automatic stay inapplicable to the advancement of defense fees incurred and to be

 incurred by certain current and/or former directors and officers of Sears Canada, Inc. (the

 “Covered D&Os”) under Cornerstone A-Side Management Liability Policy No. ELU139030-15,

 or (2) alternatively, granting relief from the automatic stay to allow the advancement of such

 defense fees to the Covered D&Os pursuant to 11 U.S.C. §362, and for such other and further

 relief as this Court deems just and appropriate.

              PLEASE TAKE FURTHER NOTICE, that except as otherwise ordered by the Court or

 required by the Bankruptcy Rules, any answering papers shall be served so as to ensure actual
18-23538-rdd     Doc 1125      Filed 12/10/18 Entered 12/10/18 18:24:08             Main Document
                                             Pg 2 of 2


 receipt not later than seven (7) days before the return date of this motion, January 9, 2019,

 pursuant to Rule 9006-1 of the Local Bankruptcy Rules.



 Dated:         December 10, 2018
                New York, New York


                                                    SKARZYNSKI BLACK LLC

                                                    By:     s/ Alexis J. Rogoski
                                                            Alexi J. Rogoski

                                                    One Battery Park Plaza, Fl. 32
                                                    New York, New York 10004
                                                    Telephone: (212) 820-7700
                                                    Facsimile: (212) 820-7740
                                                    Email: arogoski@skarzynski.com


                                                    Attorneys for XL Specialty Insurance
                                                    Company
